Citation Nr: 0702632	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of left knee surgery, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected instability of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected right knee condition, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected bilateral metatarsalgia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).

Procedural history

The veteran served on active duty from June 1976 to June 1979 
and from April 1986 to September 1999.

In the May 2002 rating decision, the RO granted service 
connection for post surgical residuals of the left knee and 
bilateral metatarsalgia, rating each as 
10 percent disabling.  The May 2002 rating decision also 
denied service connection for the veteran's right knee 
disability.  The veteran disagreed with that decision.

In a July 2004 decision of a RO Decision Review Officer, 
service connection was also granted for left knee instability 
and arthralgia of the right knee, both rated 
10 percent disabling.  The veteran subsequently perfected an 
appeal as to all four issues.  

In October 2006, the veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left knee 
surgery include reported pain.  

2.  The veteran's service-connected left knee instability is 
manifested by daily laxity, swelling and fatigue of the knee 
joint.

3.  The veteran's right knee disability is manifested by x-
ray evidence of arthritis.

4.  The veteran's bilateral metatarsalgia is manifested by 
pain in the ball of the foot and arch of the foot, 
bilaterally, alleviated to some degree by orthotics and over- 
the-counter pain medication.

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
knee, right knee and bilateral foot disabilities, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected residuals of left knee 
surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).

2.  The criteria for a disability rating of 30 percent for 
the service-connected left knee instability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).

4.  The criteria for a disability rating in excess of 10 
percent for the service-connected bilateral metatarsalgia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2006).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for four service-
connected disabilities: residuals of left knee surgery, left 
knee instability, right knee pain and bilateral 
metatarsalgia.  
In substance, he contends that each disability is more severe 
than is currently recognized by VA in the assigned disability 
ratings.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    



Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  

The veteran has submitted significant evidence in support of 
his claim.  His hearing testimony makes it clear that he is 
aware of his obligations to support his claim with evidence.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Further, the veteran was informed in an October 2006 VCAA 
letter that if he had any additional information or evidence 
to send it to VA or tell them about it.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  That letter also 
provided the veteran with appropriate notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and post-service medical 
examination and treatment records.  The veteran has been 
accorded VA medical examinations, including on February 2002 
and September 2004.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ at a hearing at the RO in 
October 2006 and presented evidence in support of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Certain law and VA regulations apply to all four of the 
issues on appeal.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2006).

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 
38 C.F.R. § 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).



Background

A short description of the veteran's military history is in 
order to place the issues on appeal in factual context.  As 
noted in the Introduction, the veteran served in two periods 
of active duty in the United States Army, first in an 
airborne division, and second, after being commissioned an 
officer, in Special Forces units, including Delta Force.  The 
veteran stated that during his military service he had more 
than 900 parachute jumps, and participated in almost daily 
physical fitness training, including long-distance runs in 
combat boots, during his entire service.

1.  Entitlement to an increased disability rating for 
service-connected residuals of left knee surgery, currently 
evaluated as 10 percent disabling.

The veteran's service-connected residuals of left knee 
surgery are rated 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2006).  [The veteran has a 
second service-connected left knee disability, manifested by 
instability, which will be discussed below.] 

Medical records indicate that during active duty, the veteran 
had anterior cruciate ligament (ACL) tear reconstruction 
surgery of the left knee in 1990, and ACL revision surgery of 
the left knee in 1998.  He contends that the disability 
caused by the residuals of that surgery is greater than the 
currently assigned 10 percent disabling rating under 
Diagnostic Code 5259.  

Relevant law and regulations
Specific schedular criteria

Diagnostic Code 5259 [Cartilage, semilunar, removal of, 
symptomatic], calls for the assignment of a 10 percent 
disability rating.



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  For the reasons stated 
below, the Board finds there is no more appropriate 
diagnostic code available under the Rating Schedule for 
rating this disability.  

The veteran's service medical records document an August 1990 
left knee surgery that included partial medial meniscectomy, 
or partial removal of cartilage from the left knee joint.  
The veteran is presently rated under Diagnostic Code 5259 
[cartilage, semilunar, removal of, symptomatic].  Since 
Diagnostic Code 5259 specifically provides for the loss of 
knee cartilage, the Board finds that the veteran's disability 
is appropriately rated under Diagnostic Code 5259.

Schedular rating

As noted, the veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 5259.  As stated 
above, a 10 percent disability rating is the highest 
schedular rating available.  As such, the Board is unable to 
grant a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5259.
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

As is discussed below, the RO service-connected the veteran's 
left knee condition attributable to laxity of the knee.  That 
condition is separate and distinct from the condition caused 
by the removal of cartilage from the left knee.  To that 
extent, the RO has already rated the veteran's left knee 
disability under Esteban.  

The Board notes that VA examiners reported the veteran's left 
knee had healed arthroscopic scars.  However, there was 
neither evidence of keloid development nor any indication 
that the scars adhered to underlying tissue.  There is no 
evidence that the scars cause any limitation of motion of the 
knee joint.  Importantly, the veteran has not complained of 
any problems associated with the scars.  Overall, the 
evidence indicates that the scars are de minimus.  Based on 
this record, the Board concludes that the evidence does not 
suggest that a separate disability pertaining to the scars 
exists.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As was noted in the Introduction, the RO granted an effective 
date for the all of the veteran's service-connected 
disabilities effective as of the date of the veteran's 
discharge from active duty.  Also, as indicated, the 
currently assigned 10 percent disability rating is the 
statutory maximum.  Thus, the veteran has been assigned the 
statutory maximum from the earliest possible effective date.  
The Board finds that staged ratings are not appropriate in 
this case.

In conclusion, for reasons and bases expressed above, the 
Board concludes that an increased disability rating is not 
warranted for the veteran's service-connected post-surgical 
knee disability.

For the sake of economy, the additional matter of the 
veteran's potential entitlement to an extraschedular rating 
for this disability, and the other claimed disabilities, will 
be addressed in a common discussion at the end of this 
decision. 

2.  Entitlement to an increased disability rating for 
service-connected instability of the left knee, currently 
evaluated as 10 percent disabling.

The veteran also seeks an increased rating for service-
connected instability of the left knee joint, currently rated 
10 percent disabling.  He contends that left knee instability 
he experiences is more significant than the 10 percent 
disability he is currently assigned under Diagnostic Code 
5257.  X-ray evidence also shows arthritis in the veteran's 
left knee.  

Relevant law and regulations

Under Diagnostic Code 5257, the following levels of 
disability are included:



Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

Analysis

Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The RO 
has applied Diagnostic Code 5257 [knee, other impairment of: 
Recurrent subluxation or lateral instability].  For the 
reasons stated immediately below, the Board finds no other 
diagnostic code is more appropriate.

In the December 2004 VA examination, the examiner reported 
that the veteran wears a brace on the left knee, especially 
when the knee becomes fatigued.  The examiner stated that the 
veteran reported he had constant pain and daily flare-ups, 
often ten times per day.  The veteran was able to complete 15 
repetitive movements of the knee joint before fatigue limited 
the veteran's range of motion.  The examination report states 
that the veteran's range of left knee motion was limited to 
90 degrees without pain, and was capable of full extension.  

In his testimony, the veteran essentially stated that he had 
daily left knee fatigue, and that his knee buckles when 
fatigued.  See Hearing Transcript (HT) at pages 1-2.  He 
further testified that at about 2 p.m. on a normal work day, 
his left knee becomes fatigued to the point where pain and 
weakness of the joint requires him to get off of his feet.  
See HT at p. 9.

The Board finds that the subjective and objective evidence of 
left knee instability supports application of Diagnostic Code 
5257.  The veteran does not contend otherwise.  

Schedular rating

The veteran's statements verify that the instability occurs 
on a daily basis.  He is unable to walk long distances or 
stand on his feet for long periods.  He uses a knee brace 
when he anticipates he will fatigue his knee, because without 
it, his knee will simply "give out."  As stated above, the 
veteran was only able to complete 15 repetitive motions of 
the knee before his range of motion was limited by fatigue 
and pain.  

For these reasons, the Board concludes that the veteran's 
left knee instability may be accurately described as severe, 
and that a 30 percent disability rating may be assigned under 
Diagnostic Code 5257.   There is evidence that the veteran 
uses a knee brace or other device to limit knee instability.  
There is evidence that the veteran's knee instability is 
chronic, or occurs daily.  For these reasons, the Board 
determines that the evidence justifies a finding of severe 
instability.  

Thus, the Board finds that the veteran's left knee disability 
meets the criteria for a 30 percent disabling under 
Diagnostic Code 5257.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, with respect to the rating under 
Diagnostic Code 5257, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Such is the case with Diagnostic Code 
5257.  

In addition, since the veteran is now receiving the maximum 
30 percent disability rating under Diagnostic Code 5257, 
DeLuca considerations are also not applicable for that 
reason.  See Johnston, supra. 

Esteban considerations

Left knee arthritis has been identified on recent x-ray 
examination.  
A veteran who has arthritis and instability of the knee may 
be rated separately, provided that any separate rating must 
be based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

As noted in the previous section, the veteran also receives a 
10 percent rating under Diagnostic Code 5259.  The Board has 
reviewed the medical evidence and has identified no 
additional disability not already covered by the two assigned 
disability ratings under Diagnostic Code 5257 and under 
Diagnostic Code 5259.  Medical evidence of arthritis appears 
to be limited to x-ray findings, with no suggestion of any 
actual physical impairment.  The veteran has not referred to 
any specific problems caused by arthritis.  His presentation 
has focused primarily on the left knee instability.

In short, the Board finds that rating the veteran under 
Diagnostic Code 5003 in addition to Diagnostic Code 5257 and 
5257 would constitute prohibited pyramiding.

The Board additionally observes that assigning yet another, 
separate 10 percent disability rating would violate the 
"amputation rule", which provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at that elective level, were amputation to 
be performed.  
See 38 C.F.R. § 4.68 (2006).  Amputation of the leg, 
permitting prosthesis, warrants a 40 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5165 (2006).]



Fenderson considerations

As above, the Board must consider whether staged ratings are 
appropriate in this case.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

After having carefully considered the matter, the Board finds 
that the veteran's left knee instability has remained 
essentially unchanged since the date of service connection, 
October 1, 1999.  Accordingly, a 30 percent rating is 
assigned effective as of that date.

Conclusion

For reasons stated above, the Board finds that the veteran's 
left knee instability meets the criteria for a 30 percent 
disabling under Diagnostic Code 5257.  To that extent, the 
appeal is allowed.

3.  Entitlement to an increased disability rating for a 
service-connected right knee condition, currently evaluated 
as 10 percent disabling.

The veteran's service-connected right knee disability is 
rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 [arthritis]. 

Relevant law and regulations

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Analysis

The veteran contends that his right knee disability warrants 
an increased disability rating more than the currently 
assigned 10 percent disability rating for arthritis.  
He essentially contends that he experiences pain in the right 
knee under the patella when he pivots, and that it sometimes 
locks.  In his testimony, the veteran reported that in 
comparison with his left knee, he experiences a lesser degree 
of pain in his right knee.  See the October 2006 hearing 
transcript at page 11.

Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The RO has applied Diagnostic Code 5010 [arthritis, due to 
trauma].  The recent medical evidence indicates that right 
knee arthritis exists.  An October 2004 report of an MRI of 
the veteran's right knee indicated that "osteoarthritic 
changes are present."  A December 2004 VA orthopedic 
examination stated that the veteran reported intermittent, 
severe pain occurring approximately two times per week.  The 
veteran reported that the pain usually occurred when he 
pivoted on the right knee.  The veteran was diagnosed with 
degenerative arthritis in his right knee.  

Moreover, as noted above, the veteran participated in 
hundreds of parachute jumps during his distinguished military 
career.  There is thus of record ample evidence to support 
the assignment of Diagnostic Code 5101, traumatic arthritis.

The Board notes that the veteran has complained of occasional 
locking of the right knee.  Diagnostic Code 5258 provides 
criteria for a disability with dislocated cartilage and 
frequent episodes of locking, pain and effusion.  However, 
there is no medical evidence of record that indicates the 
veteran's right knee condition includes dislocated cartilage.  
Accordingly, the Board finds that Diagnostic Code 5258 is not 
applicable. 

Thus, the Board finds that the application of Diagnostic Code 
5010 (and thus also Diagnostic Codes 5003, 5260 and 5261) is 
appropriate.

Schedular rating

The February 2002 orthopedic examination noted that the range 
of motion for the right knee was flexion up to 130 degrees.  
During the December 2004 examination, the examiner noted the 
veteran had full extension of the right knee, and right knee 
flexion limited to 90 degrees.  [As noted above, normal knee 
extension is 140 degrees and normal knee flexion is zero 
degrees.]  

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 90 degrees record in connection 
with the most recent examination and the 130 degrees reported 
during the 2002 examination.  

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  A 
compensable disability evaluation obviously cannot be 
assigned under Diagnostic Code 5261 for zero degrees, or 
normal, extension.  

Based on these findings, a compensable rating may not be 
assigned based on limitation of motion of the right knee.  
The MRI findings of degenerative arthritis allow for the 
assignment of a 10 percent disability evaluation under 
Diagnostic Code 5003.  That is the rating which has been 
assigned by the RO.  

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.    

The Board has no reason to doubt that the veteran experiences 
right knee pain.  However, VA examiners, after noting the 
veteran's pain, found the veteran's range of motion was not 
limited by pain, fatigue, weakness, lack or endurance, or 
lack of incoordination, but rather was inhibited to a limited 
degree by inflexibility.  

The Board additionally observes that the veteran does not 
wear a knee brace, nor has one been prescribed for his use, 
and the record evidence does not show that he has been 
prescribed to participate in physical therapy to strengthen 
muscles surrounding the right knee joint.  

For these reasons, the Board finds that additional 
disability, over and above the 
10 percent rating which ha already been assigned, is not 
warranted.


Fenderson considerations

As above, the Board must consider whether staged ratings are 
appropriate in this case.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

After reviewing the entire record, the Board notes that the 
evidence does not support a finding that the veteran's 
condition was worse during any period since his effective 
date of service connection, October 1, 1999.  Thus, staged 
ratings are not appropriate in this case.

Conclusion

The Board finds that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating fro his service-connected right knee 
disability, and that the veteran's right knee is 
appropriately rated as 10 percent disabled under the criteria 
of Diagnostic Code 5003.  The benefit sought on appeal is 
denied. 

4.  Entitlement to an increased disability rating for 
service-connected bilateral metatarsalgia, currently 
evaluated as 10 percent disabling.

The veteran contends that his bilateral foot condition 
warrants an increased rating.

Relevant law and regulations

Diagnostic Code 5279 [metatarsalgia, anterior (Morton's 
disease), unilateral or bilateral] calls for the assignment 
of a 10 percent disability rating.

Analysis

Assignment of diagnostic code

The Board notes that under Diagnostic Code 5259, the only 
disability rating that can be awarded is a 10 percent 
disability rating.  Thus the veteran already receives the 
statutory maximum amount under that diagnostic code.  Thus, 
the Board will address whether any other diagnostic code is 
appropriate.

The veteran was diagnosed with bilateral metatarsalgia in VA 
medical examinations dated February 2002 and December 2004.  
The December 2004 examiner specifically ruled out that the 
veteran suffered from flat feet, and noted that the veteran 
had no callosities, hammertoes, or high arches.  The examiner 
noted that the range of motion of the ankles and all toes was 
normal.  There is no evidence of record that the veteran's 
feet condition included weak foot, claw foot, halliux valgus 
or halliux rigidus, or malunion of tarsal or metatarsal 
bones.

After review of the entire record, the Board finds that the 
most appropriate diagnostic code is Diagnostic Code 5279, 
because it specifically addresses the veteran's diagnosed 
foot disability, metatarsalgia.

Schedular rating

As noted, the veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 5279, which is the 
highest schedular rating available. 

DeLuca considerations

As has been discussed above, where, as here, a claimant is 
already receiving the maximum disability rating available, it 
is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston, 
supra.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration in this 
case.

Fenderson considerations

As above, the Board must consider whether staged ratings are 
appropriate in this case.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

As was noted in the Introduction, the RO granted an effective 
date for the all of the veteran's service-connected 
disabilities effective as of the date of the veteran's 
discharge from active duty.  Also, as indicated, the 
currently assigned 10 percent disability rating under 
Diagnostic Code 5279 is the statutory maximum.  Thus, the 
veteran has been assigned the statutory maximum from the 
earliest possible effective date.  The Board finds that 
staged ratings are not appropriate in this case.

Conclusion

For reasons and bases expressed above, the Board finds that 
the veteran is properly assigned a 10 percent rating for 
bilateral metatarsalgia, which is the maximum disability 
rating under Diagnostic Code 5279.  The claim must be denied. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for any of the 
veteran's four disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to any the four disabilities 
here under consideration, and neither has the veteran or his 
representative.  The record does not show that the veteran 
has required any recent hospitalization for any disability.  
There does not appears to have been any significant time lost 
from work.  Although the Board certainly has no reason to 
doubt the veteran's testimony that he is somewhat limited in 
his activities due to the various service-connected lower 
extremity disabilities, there is no evidence that the veteran 
is occupationally impaired beyond the level contemplated in 
the assigned disability ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of left knee surgery, currently evaluated 
as 10 percent disabling, is denied.

An increased disability evaluation of 30 percent is granted 
for the service-connected instability of the left knee, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to an increased disability rating for a service-
connected right knee condition, currently evaluated as 10 
percent disabling, is denied.




Entitlement to an increased disability rating for service-
connected bilateral metatarsalgia, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


